 


109 HR 2653 IH: Landlord Accountability Act of 2005
U.S. House of Representatives
2005-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2653 
IN THE HOUSE OF REPRESENTATIVES 
 
May 26, 2005 
Mr. Andrews introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To ensure that dwelling units assisted under the rental housing voucher program under section 8 of the United States Housing Act of 1937 comply with housing quality standards. 
 
 
1.Short titleThis Act may be cited as the Landlord Accountability Act of 2005.
2.Enforcement of housing quality standards
(a)In generalParagraph (8) of section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(8)) is amended—
(1)in the paragraph heading, by striking pha’s and inserting phas and housing quality standards; and
(2)by adding at the end the following new subparagraph:

(F)Enforcement of housing quality standards
(i)Determination of noncomplianceA dwelling unit that is covered by a housing assistance payments contract under this subsection shall be considered, for purposes of this subparagraph, to be in noncompliance with the housing quality standards under subparagraph (B) if—
(I)the public housing agency or an inspector authorized by the State or unit of local government determines upon inspection of the unit that the unit fails to comply with such standards;
(II)the agency or inspector notifies the owner of the unit in writing of such failure to comply; and
(III) the failure to comply is not corrected within 90 days after receipt of such notice.
(ii)Withholding and release of assistance amountsThe public housing agency shall withhold all of the assistance amounts under this subsection with respect to a dwelling unit that is in noncompliance with housing quality standards under subparagraph (B). Subject to clause (iii), the agency shall promptly release any withheld amounts to the owner of the dwelling unit upon completion of repairs that remedy such noncompliance.
(iii)Use of withheld assistance to pay for repairsThe public housing agency may use such amounts withheld to make repairs to the dwelling unit or to contract to have repairs made (or to contract with an inspector referred to in clause (i)(I) to make or contract for such repairs), and shall subtract the cost of such repairs from any amounts released to the owner of the unit upon remedying such noncompliance.
(iv)Protection of tenantsAn owner of a dwelling unit may not terminate the tenancy of any tenant or refuse to renew a lease for such unit because of the withholding of assistance pursuant to this subparagraph.
(v)Termination of lease or assistance payments contractIf assistance amounts under this section for a dwelling unit are withheld pursuant to clause (ii) and the owner does not correct the noncompliance before the expiration of the lease for the dwelling unit and such lease is not renewed, the Secretary shall recapture any such amounts from the public housing agency.
(vi)ApplicabilityThis subparagraph shall apply to any dwelling unit for which a housing assistance payments contract is entered into or renewed after the date of the effectiveness of the regulations implementing this subparagraph..
(b)RegulationsThe Secretary of Housing and Urban Development shall issue any regulations necessary to carry out the amendment made by subsection (a) not later than the expiration of the 12-month period beginning upon the date of the enactment of this Act. Such regulations shall take effect not later than the expiration of the 90-day period beginning upon such issuance. 
 
